               Case 15-11755-CSS              Doc 1403        Filed 10/18/18        Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           Chapter 11
In re
                                                           Case No. 15-11755 (CSS)
USA DISCOUNTERS, LTD., et al., 1
                                                           (Jointly Administered)
                 Post-Confirmation Debtors.



                    SEVENTH POST-EFFECTIVE DATE STATUS
              REPORT OF THE USA DISCOUNTERS LIQUIDATING TRUST

                 This Seventh Post-Effective Date Status Report of the USA Discounters

Liquidating Trust (the “Seventh Report”) is filed in accordance with Section 11.4 of the Joint

Chapter 11 Plan of Liquidation of USA Discounters, Ltd. and its Affiliated Debtors [Docket No.

972] (including all exhibits thereto, and as amended, supplemented, or modified from time to time

pursuant to the terms thereof, the “Plan”); 2 confirmed by the United States Bankruptcy Court for

the District of Delaware (the “Court”) by order entered on February 27, 2017 [Docket No. 1131]

(the “Confirmation Order”).

                 The Plan became effective on March 6, 2017 (the “Effective Date”). On the

Effective Date, the USA Discounters Liquidating Trust (the “Trust”) was established, and UMB

Bank, National Association was appointed GUC Trustee of the Trust (in such capacity, the

“Trustee”) according to the terms and conditions of the Plan, the Confirmation Order and the

Liquidating Trust Agreement and Declaration of Trust dated March 6, 2017 (the “LTA”).

                 Section 11.4 of the Plan provides for post-Effective Date reporting on a quarterly



1
        The Debtors are: USA Discounters, Ltd.; USA Discounters Holding Company, Inc.; and USA Discounters
        Credit, LLC.
2
        Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan.
              Case 15-11755-CSS             Doc 1403         Filed 10/18/18        Page 2 of 4




basis. The Trustee has filed six previous post-Effective Date status reports with the Court. 3

               Regarding the documents and disclosures set forth in Section 11.4 of the Plan, the

Trust has the following activity to report for the third calendar quarter of 2018 (the “Reporting

Period”):

               •    The Trust began the Reporting Period with an opening balance of
                    $461,299.01. Aggregate cash receipts into the Trust and disbursements from
                    the Trust are set forth on Exhibit A hereto.

                    During the Reporting Period, the Trust made a “catch-up” first interim
                    distribution of approximately 5% to holders of Allowed General Unsecured
                    Claims that did not receive an interim distribution when made to other
                    unsecured creditors in the prior calendar quarter. 4 The Trust concluded the
                    Reporting Period with a balance of $433,180.13.

                    Upon the occurrence of the Wind-Down End Date and the resultant discharge
                    of the Plan Administrator by order entered on December 19, 2017 (the
                    “Transition Order”), in accordance with Section 11.21.2 of the Plan and the
                    terms of the Transition Order, the administration of the Debtors’ chapter 11
                    cases was transferred to the GUC Trustee. As of January 1, 2018, the GUC
                    Trustee became responsible for payment of United States Trustees fees
                    pursuant to 28 U.S.C. § 1930(a) through the date that a final decree is entered.
                    As a result of the disbursements and distributions described above and as
                    more fully detailed on Exhibit A, a total of $1,625.00 in United States
                    Trustees fees will be paid by the GUC Trustee in connection with the Trust’s
                    disbursement activities during the Reporting Period.

               •    With respect to claims reconciliation, the GUC Trustee did not enter into any
                    settlements during the Reporting Period that resulted in an allowed claim in
                    excess of $100,000, i.e., the reporting threshold specified in Section 11.4 of
                    the Plan. As previously noted in a prior status report, with the sole exception
                    of claims as to which the holder is a defendant in a pending GUC Trust
                    Avoidance Action, such that an associated objection pursuant to section
                    502(d) of the Bankruptcy Code is unresolved, the claims reconciliation
                    process has been fully completed.

               •    The Trust has not settled any Causes of Action or GUC Trust Avoidance
                    Actions asserted in an amount greater than $100,000 or as to which the

3
       See Docket Nos. 1206, 1291, 1334, 1361, 1388 and 1400.
4
       The Trust expects to make additional “catch-up” first interim distributions in the upcoming weeks, and
       anticipates that the second and final distribution to holders of Allowed General Unsecured Claims will be
       made prior to the close of calendar 2018.



                                                       2
            Case 15-11755-CSS        Doc 1403      Filed 10/18/18     Page 3 of 4




                 settlement amounts to more than $100,000, i.e., the reporting threshold
                 specified in Section 11.4 of the Plan. During the Reporting Period, the Trust
                 continued working with third parties (each, a “Defendant”) to resolve issues in
                 connection with transfers that are or may be subject to GUC Trust Avoidance
                 Actions. As of the date hereof, all GUC Trust Avoidance Actions have been
                 resolved subject to documentation and consummation of pending settlements
                 in principle, which the GUC Trustee anticipates will be completed during the
                 fourth calendar quarter of 2018.

             •   The Trust has not sold any Estate Assets. Pursuant to Section 1.61 of the
                 Plan, the GUC Trust Assets comprise only the following: (a) the GUC
                 Settlement Fund, (b) the GUC Trust Avoidance Actions and all proceeds
                 thereof, and (c) all rights of setoff and recoupment and other defenses that the
                 Debtors and the Estates may have with respect to any General Unsecured
                 Claims.


Dated: October 18, 2018
Wilmington, Delaware
                                   KLEHR HARRISON HARVEY BRANZBURG LLP

                                   By: /s/ Domenic E. Pacitti
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                   919 Market Street
                                   Suite 1000
                                   Wilmington, Delaware 19801-3062
                                   Telephone: (302) 426-1189
                                   Facsimile: (302) 426-9193

                                    -and-

                                   KELLEY DRYE & WARREN LLP
                                   Eric R. Wilson (admitted pro hac vice)
                                   Jason R. Adams (admitted pro hac vice)
                                   Dana P. Kane (admitted pro hac vice)
                                   101 Park Avenue
                                   New York, New York 10178
                                   Telephone: (212) 808-7800
                                   Facsimile: (212) 808-7897

                                   Co-Counsel to the Trustee of the
                                   USA Discounters Liquidating Trust




                                              3
 Case 15-11755-CSS        Doc 1403    Filed 10/18/18    Page 4 of 4



                            EXHIBIT A

Reporting Period: July 1, 2018 to and including September 30, 2018

                   Cash Flow Summary Report


 Beginning Cash Balance                                $461,299.01

 Cash Receipts                                          $51,839.82

 Total Cash Available                                  $513,138.83

 Disbursements
 Disbursements Made Under the Plan                     ($22,703.62)
 Professional Fee Disbursements                        ($41,280.08)
 Ordinary Course Disbursements                         ($15,975.00)

 Total Disbursements                                   ($79,958.70)

 Ending Cash Balance                                   $433,180.13


  Calculation of United States Trustees Fees – 28 U.S.C. § 1930(a)

            Debtor                   Disbursements      Quarterly Fees
USA Discounters, Ltd.                    $79,958.70             $975.00
USA Discounters Holding Company                  $0             $325.00
USA Discounters Credit, LLC                      $0             $325.00
TOTAL                                                        $1,625.00
